                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


MELISSA FUCHS and ERIC FUCHS,                       CV-19-47-BU-BMM

          Plaintiffs,

    vs.
                                                           ORDER
OLD REPUBLIC INSURANCE
COMPANY, GALLAGHER
BASSETT SERVICES, INC., and
JOHN DOES 1-3,

          Defendants.


      IT IS HEREBY ORDERED that Plaintiffs must submit a status report to

the Court regarding (1) Defendant Old Republic Insurance Company’s failure to

appear; and (2) Plaintiffs’ lack of response to Defendant Gallagher Bassett

Services’ Motion to Dismiss Counts One and Three (Doc. 5) on or before

November 19, 2019.

      DATED this 15th day of November, 2019.




                                         1
